Motion to dispense with printing granted insofar as to permit the appeal to be heard on the original record, without printing the same, containing the original transcript of the stenographic minutes on the hearing, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points on the attorney for the respondents, and files 6 typewritten or 19 mimeographed copies thereof, together with the original record, with this court on or before April 26, 1960, with notice of argument for the June 1960 Term of this court, said appeal to be argued or submitted when reached. Concur— Breitel, J. P., Rabin, M. M. Frank, McNally and Stevens, JJ.